Citation Nr: 0007687	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right eye macular degeneration as secondary to service-
connected residuals of a right eye disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife  



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  He has been service connected for residuals 
of a right eye injury since May 1952.  

In January 1994, the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for bilateral macular degeneration.  The RO 
notified the veteran of that decision by letter dated 
January 27, 1994; he did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).  

In December 1996, the veteran filed an application to reopen 
the claim.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 decision from 
the VARO to not reopen the claim.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral macular 
degeneration in January 1994 and notified the veteran of that 
decision by letter dated January 27, 1994; he did not appeal.  

2.  Evidence received since the January 1994 rating decision 
includes medical evidence, which shows the veteran has a 
current disability of right eye macular degeneration.  

3.  The medical evidence does not show a diagnosis of or 
treatment for right eye macular degeneration in service or 
within one year after separation from service.  

4.  The evidence includes three medical opinions that aging 
caused the veteran's current right eye macular degeneration.  

5.  Evidence received since the January 1994 rating decision 
includes medical evidence, which shows the veteran has a 
current left eye disability. 

6.  The medical evidence does not include a diagnosis of or 
treatment for a left eye injury or disease in service or 
within one year after separation from service.  

7.  The medical evidence does not include a nexus opinion 
linking a current left eye disability to active service.  


CONCLUSIONS OF LAW

1.  The evidence received since the January 1994 rating 
decision is new and material evidence; the claim for service 
connection for right eye macular degeneration is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

2.  The claim of entitlement to service connection for right 
eye macular degeneration is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  Macular degeneration of the right eye was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 1132 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(b) (1999).  

4.  The evidence received since the January 1994 rating 
decision is new and material evidence; the claim for service 
connection for a left eye disability is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

5.  The claim of entitlement to service connection for a left 
eye disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence prior to the January 1994 rating 
decision follows.

The June 1942 enlistment examination report showed that the 
veteran had 20/20 vision in both eyes, and no eye defects 
were noted.  

In March 1943, the veteran suffered injury to the right eye, 
initially diagnosed as a contusion of the right eye.  
Ophthalmoscopic examination revealed nothing of note.  After 
treatment with ophthalmic ointment and an eye bandage, the 
veteran presented no residual involvement.  However, 
examination 5 days later revealed vision of 11/20 in the 
right eye and 20/20 in the left eye.  No hemorrhage was seen 
in the retina.  Examination in April 1943 revealed no 
evidence of retinal or muscular damage, and the fundus 
appeared normal.  In October 1943, no pathology was found in 
either fundus, and no detachment was seen.  The examiner 
opined that the right vitreous was hazy probably due to the 
earlier contusion and that the condition would clear up.  

The March 1944 examiner stated that the pain and visual 
disturbance in the right eye had not abated in any degree.  
The pain was felt in the posterior portion of the orbit and 
was not related to use of the eye.  Visual disturbance was 
troublesome though minor compared to the constant recurring 
pain.  In April 1944, cycloplegic retinoscopy revealed that 
vision was 10/20 in the right eye and 20/20 in the left eye, 
and the fundi of both eyes were normal except for possibly 
slight pigmentary cleavage in the right macula.  The examiner 
opined that he saw no other explanation for the diminished 
visual acuity and pain of which the veteran complained.  In 
May 1944, red free illumination of the fundus of the right 
eye revealed a small ring of pigment accumulation in the 
macula and a minute hole in the macula.  Otherwise, the 
fundus of the right eye was normal.  The left eye was normal.  
The examiner opined that vision of the right eye was not 
capable of correction to normal because of injury to the 
macula.  The veteran was issued his first pair of 
prescription eyeglasses.  In December 1944, the pain in the 
right eye persisted as before.  The examiner opined that the 
pain was almost certainly not functional in origin and that 
there had been no change in the retinal picture since May 
1944.  

The December 1945 separation examination report stated that 
the veteran had 20/20 vision in both eyes, and no eye defects 
were noted.  

In August 1952, a VA consulting physician stated that he saw 
the veteran 3 times in May 1952 with reference to the right 
eye.  Ophthalmoscopic examination was essentially normal of 
both eyes.  All other findings were within normal limits.  
The only significant finding was that the right eye did not 
see as well as the left, corrected or uncorrected.  Although 
unable to demonstrate macular damage of the right eye, the 
examiner opined that the veteran's history and the 
examination findings pointed to such a possibility.  The 
diagnosis was defective vision of the right eye.  

In April 1953, the RO received a lay statement from the 
veteran's employer.  The employer stated that the veteran had 
severe headaches that frequently forced him to stop work.  He 
had even been hospitalized since starting work as a ranch 
foreman several months earlier.  The employer opined that the 
veteran's disability prevented him from continuing this 
occupation.  

In August 1953, a consulting physician stated that he 
reexamined the veteran in November 1952.  At that time, it 
was impossible to correct the vision in the right eye above 
20/30, representing a loss from 20/25 in May 1952.  
Ophthalmoscopic examination revealed that the left eye was 
essentially normal, and the right eye was essentially normal 
with the exception of a minute hole in the macula around 
which there was slight pigmentation.  After exhaustive 
examination of the macula of the right eye with the binocular 
ophthalmoscope and red free illumination, the examiner opined 
that pathology was significant and would become more so as 
time passed.  

The veteran underwent a VA examination in October 1953.  Eye 
pathology was not found, and fields were within normal 
limits.  The veteran reported that his eyes, but mostly the 
right, became painful and red during frequent headaches.  

The veteran underwent a VA examination in December 1993.  The 
anterior segment examination revealed a slight amount of 
pigment on the corneal endothelium in both eyes, superficial 
punctate keratopathy in both eyes, small foreign body scars 
in both eyes in the cornea, and peripheral transillumination 
defects of the iris in both eyes.  The macula showed pigment 
epithelial detachments in both eyes with a very small 
hemorrhage superior in the right eye and a small operculated 
retinal tear in the left eye periphery at 4 o'clock.  The 
diagnosis was operculated retinal tear of the left eye and 
age-related macular degeneration in both eyes.  

The state of the evidence since the January 1994 rating 
decision follows.

In November 1996, a private ophthalmologist stated a 
diagnosis of bilateral age-related macular degeneration with 
count fingers vision in the right eye and 20/200 with a 
pinhole to 20/70 vision in the left.  The private examiner 
stated that a review of the veteran's military medical 
history revealed a 1945 injury to the right eye that caused 
loss of central vision at that time.  

In the November 1996 statement and letters in 1997 to various 
legislators, the veteran alleged that the VA told him that 
his military records were destroyed in a 1973 fire at the 
Personnel Records Center in St. Louis, Missouri.  

The veteran underwent a VA examination in August 1997.  The 
veteran reported pain around and decreased vision in his 
right eye since undergoing trauma in World War II.  The 
examiner noted that the November 1996 private ophthalmologist 
records were not available for review.  The diagnosis was 
maculopathy of both eyes of unknown etiology but a history of 
old trauma, nuclear sclerosis cataracts of both eyes, and 
refractive error.  

The veteran and his wife, assisted by the veteran's 
representative, provided testimony to the RO at a hearing in 
June 1998.  The veteran's two sisters, R.E. and F.R., were 
present but did not testify.  The veteran testified that he 
first noticed vision problems in his right eye at the time of 
the injury in service.  Transcript (June 1998), page 2.  In 
1952-1953, he could see a little light but it was just a dark 
blur.  The blurring continued to worsen.  Transcript (June 
1998), page 3.  The veteran testified that he was not treated 
at the VA hospital for these problems because the VA told him 
that he was not service connected.  He first received the 
purple card informing him that he was service connected in 
1996.  Transcript (June 1998), pages 1 and 4.  The veteran's 
wife testified that she was present when an eye doctor told 
the veteran that his right eye was different from his left, 
sometime in the 1970's.  Transcript (June 1998), pages 4-5.  

The veteran also provided lay statements from friends and 
relatives at the June 1998 hearing.  J.J. had known the 
veteran since 1970.  As they worked, hunted, and fished 
together, J.J. observed that the veteran experienced partial 
blindness and blurriness in the right eye.  Reverend C.F. had 
known the veteran for more than 7 years.  At their first 
meeting, the veteran requested prayers for failing eyesight 
but the problem had persisted since then.  

The veteran underwent a VA examination in September 1998.  
The examiner stated that he reviewed the veteran's claims 
file.  With respect to subjective complaints, the veteran 
reported an ocular history of a latch injury to the right eye 
and head and a contusion to the right eye suffered in a 
fistfight in 1943.  The veteran's ocular history was also 
remarkable for macular degeneration and early cataracts.  
With respect to objective findings, the August 1998 
examination revealed a best correct visual acuity of light 
perception of the right eye and 20/50 pinhole with no 
improvement of the left eye.  A full thickness macular hole 
was noted in the right eye with a partial thickness (or 
lamellar) hole noted in the left eye.  A posterior vitreous 
detachment was noted in the left eye.  The peripheral retina 
was intact, and lenses exhibited 2+ nuclear sclerotic 
cataracts.  The diagnoses were a full thickness macular hole 
of the right eye, partial thickness lamellar macular hole of 
the left eye, dry age-related macular degeneration of both 
eyes, peripheral vision loss of the right eye of unknown 
etiology, complaints of right eye pain first noted in 1944 
and possibly related to trauma, and mild nuclear sclerotic 
cataracts of both eyes.  

The November 1999 representative's statement alleged that 
injury in World War II compromised the visual acuity of the 
right eye.  The veteran's February 2000 letter stated that he 
was in perfect health prior to service and that he had 
headaches and loss of vision in his eye since the in-service 
eye injury.  He felt that his appeal had been delayed because 
he was originally told that his service medical records were 
burned in a fire.  He was disappointed that the service 
medical records had been available all along but were not 
produced until after he made numerous and persistent 
inquiries.  Without the service medical records to pursue his 
claim earlier, he had to treat his eye problems with over-
the-counter remedies and, thus, did not have medical records 
to document his eye problems since the case was last before 
the RO.  

In a February 2000 independent medical opinion, a private 
ophthalmologist opined that the record of pigment disturbance 
in the macular of the right eye in December 1994 was the 
residual disability of the right eye as a result of the in-
service injury.  The ophthalmologist opined that it was 
almost impossible to identify the previous in-service injury 
due to the super-imposed macular change resulting from age-
related macular degeneration.  The ophthalmologist opined 
that there was not an etiological relationship between the 
injury to the right eye in service and the current macular 
degeneration of the left eye.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  


Analysis

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
right eye macular degeneration
as secondary to service-connected residuals of a right eye 
injury

The veteran has presented new evidence that was not in the 
record at the time of January 1994 rating decision:  1) sworn 
testimony from the June 1998 hearing; 2) additional medical 
records, and 3) additional lay statements.  This evidence is 
new and material because the record previously contained no 
hearing testimony and no medical records or lay statements 
since January 1994 to help explain the nature and duration of 
the veteran's current disability.  Therefore, the claim must 
be reopened because new and material evidence that confirms 
the presence of right eye macular degeneration, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The new and material evidence, in conjunction with the 
previous evidence, established a well-grounded claim.  The 
veteran has a current right eye macular disability because 
the November 1996, August 1997, and September 1998 examiners 
stated a diagnosis of macular degeneration or maculopathy of 
the right eye.  The veteran was also examined and treated for 
a macular disorder of the right eye in service.  Service 
medical records showed a possibly slight pigmentary cleavage 
in the right macular in April 1944 and a small ring of 
pigment accumulation in the macula and a minute hole in the 
macula in May 1944.  

The veteran also satisfied the Caluza nexus requirement.  For 
the limited purpose of well grounding the claim, the Board 
notes that the April 1944 in-service examiner opined that he 
saw no other explanation for the veteran's diminished visual 
acuity and pain except for the slight pigmentary cleavage in 
the right macular.  The record also showed continuing 
symptomatology since service because the examinations of 
1952, 1953, 1993, 1996, 1997, and 1998 showed defective 
vision of the right eye possibly due to macular damage.  
Testimony and lay statements from the veteran and his 
associates asserted continuity of a right eye problem since 
service.  Therefore, the claim for service connection for 
right eye macular degeneration is well grounded.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from the 
identified examiners, and the veteran provided sworn 
testimony at a hearing and filed numerous lay statements with 
the RO.  The veteran received 2 VA examinations, and the VA 
assisted the veteran in obtaining an independent medical 
opinion.  The veteran had over 50 years since service to 
provide evidence in response to the RO's written requests for 
information and medical evidence.  Therefore, the VA has 
fulfilled the duty to assist under 38 U.S.C.A. § 5107(a).  

A preponderance of the evidence shows that right eye macular 
degeneration was not incurred in or aggravated by active 
service or caused by residuals of the in-service right eye 
injury.  The medical evidence does not include a diagnosis of 
or treatment for right eye macular degeneration in service or 
within one year after separation from service.  Instead, the 
veteran had 20/20 vision in his right eye when he separated 
from service in December 1945.  Over 6 years later, the 
August 1952 examiner was unable to demonstrate macular damage 
of the right eye, and ophthalmoscopic examination was 
essentially normal of the right eye.  Although the veteran 
claimed continuous treatment for his right eye injury, the 
first post-service right eye disorder was diagnosed in 
October 1953, over 7 years after service.  

The December 1993 and September 1998 examiners attributed the 
macular degeneration of the right eye to aging.  In February 
2000, an independent ophthalmologist opined that it was 
almost impossible to identify the previous in-service injury 
due to the superimposed macular change resulting from age-
related macular degeneration.  Thus, the independent 
ophthalmologist also attributed the veteran's right eye 
macular degeneration to aging.  Although the independent 
ophthalmologist acknowledged the veteran's current pigment 
disturbance, he stated that the pigment disturbance was a 
residual of the right eye injury in service.  Service 
connection is already in effect for residuals of a right eye 
injury.  The September 1998 and February 2000 medical 
opinions were especially probative because the 2 doctors 
separately reviewed the veteran's claims file, including 42 
years of medical records, and reached the same conclusion.  

The doctrine of aggravation does not apply because the 
veteran was presumed sound at entry into service and there is 
no clear and unmistakable evidence that a right eye macular 
disorder preexisted service.  Therefore, the preponderance of 
the evidence shows that right eye macular degeneration was 
not incurred in active service.  

Finally, the Board notes that the veteran and his associates 
alleged that right eye macular degeneration was incurred in 
service because the veteran currently experiences right eye 
problems.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, 
although competent to observe the veteran's behavior during 
headaches or to count the days the veteran missed from work, 
the veteran and his associates are not competent to diagnose 
right eye macular degeneration as the cause of the veteran's 
symptoms.  Accordingly, right eye macular degeneration was 
not incurred in or aggravated by active service or by service 
connected residuals of a right eye injury.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
left eye disability

The veteran has presented new evidence that was not in the 
record at the time of January 1994 rating decision:  1) sworn 
testimony from the June 1998 hearing; 2) additional medical 
records, and 3) additional lay statements.  This evidence is 
new and material because the record previously contained no 
hearing testimony and no medical records or lay statements 
since January 1994 to help explain the nature and duration of 
the veteran's current disability.  Therefore, the claim must 
be reopened because new and material evidence that confirms 
the presence of a left eye disability, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

The medical evidence includes a current diagnosis of a left 
eye disability because the December 1993, November 1996, and 
September 1998 examiners diagnosed macular degeneration of 
the left eye, the December 1993 examiner diagnosed a small 
operculated retinal tear in the left eye, the August 1997 
examiner diagnosed a cataract of the left eye, and the 
September 1998 examiner diagnosed a partial thickness 
lamellar macular hole of the left eye.  

The claim is not well grounded because the medical evidence 
does not include a diagnosis of or treatment for a left eye 
injury or disease in service or within one year after 
separation from service.  Rather, the left eye was normal in 
March 1944 in service, and the left eye vision was 20/20, 
with no eye defects noted, at the veteran's separation from 
service.  The left eye was essentially normal in May 1952 and 
without pathology in October 1953, over 6-7 years after 
separation from service.   The claim is also not well 
grounded because the medical evidence does not include a 
nexus opinion linking a current left eye disability to active 
service.  The February 2000 independent ophthalmologist also 
stated that the current macular degeneration of the left eye 
was not etiologically related to the injury to the right eye 
in service.  

Accordingly, the claim of entitlement to service connection 
for a left eye disability is not well grounded.  The VA 
cannot assist in any further development of the claim because 
it is not well grounded.  38 U.S.C.A. § 5107(a); Morton v. 
West, 13 Vet. App. 205 (1999).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for right eye macular degeneration is 
reopened, and entitlement to service connection is denied.  

New and material evidence having been submitted, the claim 
for service connection for a left eye disability is reopened, 
and entitlement to service connection is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

